Title: From Thomas Jefferson to Steuben, 7 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Febry. 7th. 1781.

The inclosed Letter contains the first notification the Executive have received of the existence of any such cases as that of Lieut. Warm[an] therin stated. Exclusive of the justice of his claim, the express reserva[tion] by the board of Officers of the rights of all those in his situation, seems to place him on the footing on which  he would have been, had his Commission been actually made out instead of that of whatever officer was substituted in his place. As you are proceeding to a new Arrangement of our Line, I have taken the liberty of referring Lieut. Warman with the inclosed Letter to you to claim his rank. Should there be, contrary to the expectations of the Executive, such reasons against his claim and in favor of his Competitor, as in your Judgement should decide this point against Lieut. Warman, I shall be obliged to you for a communication of them; and in the mean time to keep the question open.
I have the Honor to be with very great Esteem & respect, Yr. Mst. Ot. Hbl. St.,

 T.J.

